—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 18, 1994, convicting defendant, upon his plea of guilty, of murder in the second degree and burglary in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years to life and 5 to 10 years, respectively, unanimously affirmed.
Defendant’s motion to suppress evidence was properly denied, since defendant’s statements were not the product of custodial interrogation (see, People v Li, 235 AD2d 211, Iv denied 89 NY2d 1037). The record, including evidence of defendant’s voluntary accompaniment of the detectives to the *289precinct, and the conversational, non-accusatory nature of the discussion, and the fact that the defendant was offered food and left alone for periods of time, supports the hearing court’s findings. We see no reason to disturb the hearing court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761).
Concur — Lerner, P. J., Milonas, Rosenberger, Nardelli and Williams, JJ.